Foster, J.
Each of the counts in this declaration alleges that the defendant has orally slandered the plaintiff by accusing him of a criminal offence. It is not a suit for a libel, nor for words spoken which are claimed to be slanderous in consequence of the occupation or office of the plaintiff, and the action can be maintained only upon the ground that the words set forth amount to an accusation of a punishable offence.
The demurrer asks the judgment of the court whether the language alleged to have been used, in connection with the circumstances under which it was uttered, is fairly susceptible of such a construction. The principles upon which this issue of law must be determined are familiar, and have been established by very numerous decisions. It must appear upon the record that the words set forth, by their natural signification, when interpreted in the light of the extrinsic facts alleged, are fairly capable of such a meaning. If they are not, their meaning cannot be enlarged by the innuendoes, and the declaration will be adjudged bad on demurrer. Under our present system of pleading, no innuendoes are necessary, but “ if the natural import of the words is not intelligible without further explanation or reference to facts understood but not mentioned, or parts of the conversation not stated .... the declaration should contain a concise and clear statement of such things as are necessary to make the words relied on intelligible to the court and jury in the same sense in which they were spoken.” Gen. Sts. c. 129, § 87.
In the application of these rules to the facts of a new case, previous decisions afford comparatively little assistance. It is always a question of the construction of the language used, which must be read and interpreted by the court as it would ordinarily *6be understood by mankind. Bloss v. Tobey, 2 Pick. 328. Carter v. Andrews, 16 Pick. 5. Snell v. Snow, 13 Met. 278. Lee v Kane, 6 Gray, 495. Barrows v. Bell, 7 Gray, 310. Solomon v Lawson, 8 Q. B. 823.
The words set forth in the first and third counts, and in the second and fourth counts, of this declaration, are the same. In the first two they are alleged to be an accusation of the crime of embezzlement, and in the last two as a charge that the plaintiff has been guilty of the crime of receiving a bribe to influence his official conduct as collector of the port of Boston.
We are called upon to determine whether the following words fairly and reasonably impute to the plaintiff the crime of embezzlement, as alleged in the first count, or of receiving a bribe, as alleged in the third: “ Goodrich had not accounted to the department for the sum paid by the Messrs. Williams by some thirty-two thousand dollars.” These words do not import, and the prefatory averments of the declaration do not allege, that Mr. Goodrich ever received the money in question, or any part of it. If it was paid, not to him, but to some one else without his knowledge, the entire statement might be correct and accurate. Much less does this language assert or intimate that he had rendered any false account or made any wrongful appropriation or improper use of the money. The statute of the United States declares that a failure to pay over or produce the public money intrusted to certain officers shall be held and taken to be prima facie evidence of embezzlement. U. S. St. 1846, c. 90, § 16. But this must be a failure to pay on demand. United States v. Forsythe, 6 McLean, 584. There is nothing in this declaration to show that this money was ever demanded of Mr. Goodrich, or that it ever became his duty to account for it to the treasury department of the United States. The fair and natural meaning of the language amounts only to this, that the Messrs. Williams, in settlement of the claims against them, had paid to some one thirty-two thousand dollars more than Mr. Goodrich had accounted for to the government. Such a statement might excite inquiry as to who had received and what had been done with this sum of money, but *7no ingenuity can torture it into a criminal accusation against the plaintiff.
The grounds for claiming this language to be a charge that he had received a bribe are still weaker. We are at a loss to perceive any plausible foundation for attributing to them such a meaning.
The other two counts are founded upon the following statement ; “ That, in the settlement of the alleged frauds of Messrs. J. D. & M. Williams, amounting to many hundreds of thousands of dollars, the amount paid by them was one hundred and fifty-seven thousand two hundred and twenty-four dollars; that only one hundred and twenty-five thousand two hundred and twenty-four dollars was accounted for, of which sixty-two thousand six hundred and twelve dollars was credited to the government, leaving the same amount, (sixty-two thousand six hundred and twelve dollars,) divided between the collector, the naval officer and the surveyor; that it was not known what had been done with the balance, amounting to the large sum of thirty-two thousand dollars, and it was understood that this settlement was made through the intervention of Mr. Samuel A. Way and his partner, the late deputy-collector; that it was discreditable to the government to have it generally known that the sum of one hundred and fifty-seven thousand two hundred and twenty-four dollars was paid by Messrs. Williams & Co. in a settlement with the government, and that thirty-two thousand dollars of that sum was not accounted for.”
It seems entirely plain that this language does not charge that the sum of thirty-two thousand dollars in question, or any part of it, ever came into the plaintiff’s hands. It is expressly stated that it is not known what became of it, and the fact that it has not been accounted for is spoken of as discreditable to the government. No part of the assertion appears to have been an imputation directed against the plaintiff or any other individual. “ When the words are not in themselves applicable to the plaintiff, no introductory averment or innuendo can give such an application.” Solomon v. Lawson, ubi supra. This language, like that in the former counts, was calculated to induce an *8investigation into the disposition made of the thirty-two thou sand dollars unaccounted for, and such an investigation might probably include the plaintiff in consequence of his official position. But it does not amount to an express or implied accusation of any criminal offence committed by him.
■ The court are all of the opinion that there is nothing in the words set forth in any of the counts, which, in connection with the extrinsic facts alleged, warrants the construction claimed by the plaintiff. The language is not capable of the interpretation given to it by the innuendoes. It does not amount to a charge of crime by the defendant against the plaintiff, and the demurrer to the whole declaration is sustained.